Citation Nr: 0032829	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  94-15 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for right olecranon 
bursitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to July 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This case was previously remanded by the 
Board for additional development in November 1997.  Upon 
reviewing the record, the Board is of the opinion that 
further development is warranted.  Therefore, the disposition 
of the issue of entitlement to an increased rating for right 
olecranon bursitis will be held in abeyance pending further 
development by the RO, as requested below.

In the November 1997 remand, the Board noted that the veteran 
raised the issue of entitlement to service connection for 
gout and/or symptoms of bilateral pain and swelling of the 
forearm, wrist, and hands.  While this matter was referred to 
the RO for appropriate action, it appears that the RO has not 
yet adjudicated this issue.  Therefore, this issue is once 
again referred to the RO for appropriate initial 
consideration.  See Parker v. Brown, 7 Vet. App. 116 (1994).


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made to 
obtain those 
      records; and
(c) describe any further action to be taken by the Secretary 
with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1)).
(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2)).
(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant)-
  	(i) contains competent evidence that the claimant has a 
current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but
(iii) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

As noted in the November 1997 remand, the record contains 
diagnoses of shoulder-hand syndrome, questionable gout, gout 
arthropathy, and degenerative joint disease (DJD), in 
addition to the initial post-service diagnosis of right 
olecranon bursitis.  The physician who performed the October 
1996 VA examination explained that olecranon bursitis was the 
"initial impression," and suggested that the veteran had 
gout.  While the examiner ordered laboratory studies to shed 
light on whether the disorder originally identified as 
olecranon bursitis was gout, a copy of the laboratory report 
was not in the claims folder.  In addition, the Board noted 
that the Social Security Administration (SSA) awarded 
disability benefits in April 1992, but the medical records 
underlying this decision were not of record.  Consequently, 
the Board directed the RO to obtain all outstanding medical 
records reflecting treatment for the veteran's right elbow 
disability, and to request a medical opinion regarding which 
manifestations of the disability were related to his service-
connected disorder.

In accordance with the November 1997 remand, the RO obtained 
copies of medical records from the SSA dated from April 1985 
to March 1992, a copy of the October 1996 VA laboratory 
report, and VA outpatient treatment records from November 
1996 to December 1998.

A June 2000 VA examination report notes a history of joint 
pain in the right elbow for "many years."  The veteran 
explained that the pain was progressive, and indicated that 
he experienced episodes of pain and swelling in his joints 
over the previous "few years," which was unrelated to 
activity.  He described pain and stiffness in his hands, 
which radiated to his elbows and shoulders, and noted that he 
was unable to perform tasks such as opening jars.  A physical 
examination revealed a full range of motion of the right 
elbow with soft tissue calcification.  Following a review of 
the claims folder, the examiner noted that X-rays of the 
right elbow in 1976 revealed degenerative joint disease with 
olecranon spurs, and soft tissue calcification lateral to the 
medial and lateral humeral condoyle.  Current X-rays showed 
minor degenerative joint disease of the right elbow with 
small cystic changes in the head of the third metacarpal.  
Antinuclear antibody (ANA) testing was negative, a rheumatoid 
factor was normal, and the sedimentation rate was 1.

The physician opined that the veteran's right elbow 
disability was "most likely due to gout."  He explained 
that calcification was less likely to be seen in patients 
with bursitis, and was consistent with gout.  In addition, he 
noted that the veteran's history of concomitant pain and 
swelling of the right hand could be related to gout.  The 
examiner commented that the veteran's degenerative joint 
disease could be related to his service-connected right elbow 
disorder "due to constant inflammation which can lead to 
deterioration of the cartilage."  He explained that because 
of factors such as age, weight and trauma, it was "very 
difficult to differentiate [whether] the functional 
impairment due to the degenerative joint disease of the right 
elbow [wa]s just because of a normal process or if it [wa]s 
related to the gout."  He opined that the "[e]ffective use 
of the right elbow [wa]s not significant in this veteran as 
he ha[d] a very well preserved range of motion during the 
physical examination."  The examiner concluded that the 
veteran's "right elbow calcification and pain [wa]s a 
sequelae of the gout that at the present time was clinically 
stable."

The RO continued the 10 percent evaluation of the veteran's 
service-connected right elbow disability in August 2000.

The Board finds that the current record is not sufficient to 
make a decision on the claim.  In particular, the June 2000 
VA examination left open a number of questions, and thus was 
inadequate for the purpose set forth by the RO.  As noted 
above, in addition to his service-connected right olecranon 
bursitis, degenerative joint disease and gout have been 
diagnosed.  The medical evidence remains unclear as to the 
connection, if any, between the veteran's gout, degenerative 
joint disease, his service-connected right olecranon 
bursitis, and service.  The United States Court of Appeals 
for Veterans Claims (Court) has held, in substance, that 
where service connection is in effect for one diagnosis 
involving some component of an anatomical or functional 
system, and there are additional diagnoses concerning 
pathology of that system of record, there must be evidence 
that permits the adjudicators to distinguish between 
manifestations that are service-connected and those that are 
not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  
The Court has found that this requirement is mandated by the 
duty of the VA to assist a veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining adequate VA examinations.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The Board further notes that in DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), the Court held that when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2000) must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  Because impairment of function was not 
adequately addressed by the examiner, the Board finds that 
further development is warranted.

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his right 
elbow disability that are not currently a 
part of the record.  After any necessary 
information and authorization are 
obtained from the veteran, outstanding 
records, VA or private, inpatient or 
outpatient, should be obtained by the RO 
and incorporated into the claims folder.

3.  The RO should arrange for the veteran 
to be examined by the appropriate 
physician to determine to determine the 
nature, etiology, and severity of any 
pathology of the right elbow.  Any 
indicated studies should be conducted.  
The examination report should include a 
full description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment.  All 
findings should be recorded in detail, 
including range of motion of the right 
elbow, recorded in degrees.  The 
physician should specifically address 
whether right olecranon bursitis is or is 
not present.  In addition, the examiner 
should address the following:

(a)  The examiner should provide an 
opinion as to the degree of medical 
probability, expressed in percentage 
terms if possible, that gout and/or 
degenerative joint disease of the right 
elbow was present in service or is 
etiologically related to the veteran's 
service-connected right olecranon 
bursitis.  

(i)  If no etiologic relationship is 
found, the examiner, to the extent 
possible, should set forth findings 
related to the veteran's service-
connected right elbow disability and 
those findings that are related to any 
other pathology of the elbow, and discuss 
the degree of disability attributable to 
each.  

(ii)  If it is not feasible to 
distinguish between the manifestations of 
the service-connected disability and any 
disability of the right elbow that is not 
service-connected, the examiner should so 
state.

(b)  With regard to the veteran's 
service-connected right olecranon 
bursitis, and any other disorder deemed 
to be related to service, the examiner 
should address the following:

(i)  The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his right elbow, 
and offer an opinion as to whether there 
is adequate pathology present to support 
each of the veteran's subjective 
complaints and the level of each 
complaint, including pain.

(ii)  Whether the veteran's right elbow 
disability causes weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?

(iii)  Whether pain is visibly manifested 
on movement of the right elbow, and if 
so, to what extent; 

the presence and degree of, or absence 
of, muscle atrophy attributable to the 
disability; 

the presence or absence of changes in the 
condition of the skin indicative of 
disuse due to the disability; 

or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability.  

The examiner should also comment on 
whether there are other objective 
indications of the extent of the 
veteran's pain, such as the medication he 
is taking or the type of any treatment he 
is receiving.

(iv)  The examiner should specifically 
comment on the most appropriate 
diagnostic classification for the 
veteran's service-connected right elbow 
disability.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's right elbow disability should 
be provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim, 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  Moreover, under 
38 C.F.R. § 3.655 (2000), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  In 
addition, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  If any 
development requested above has not been 
furnished, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
increased rating for a right elbow 
disability, including consideration of 
38 C.F.R. § 4.71a, Diagnostic Code 5002.  
If the veteran's claim remains denied, he 
and his representative should be provided 
with a Supplemental Statement of the 
Case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


